Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 16 and their dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 5, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 18, 20, 22, 23, 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frougier et al. (US 10192867 B1; hereinafter “Frougier”).

In re Claim 1, Frougier discloses an integrated circuit structure (figs. 1-17; fig. 17 being the final structure being used in this claim), comprising:
a fin 312;
a gate stack G2 over the fin;
a first epitaxial source or drain structure (S2, D2) (“FIG. 8 illustrates epitaxially growth of a second doped material 910 on vertical edges of one or more Si layers 312”) at a first end of the fin;
a second epitaxial source or drain structure (S2, D2) at a second end of the fin;
a conductive contact structure (1710, 1810) (figs. 16-17) (“Conformal liner 1710 may, for example, be composed of TiN” and “a conductive metal 1810”) coupled to one of the first or the second epitaxial source or drain structures (S2, D2) (coupled via conformal silicide layer 1610), 
the conductive contact structure (1710, 1810) having a first portion 1810 partitioned from a second portion 1710 with an interface between the first portion and the second portion (fig. 17 shows an interface between 1710 and 1810 is near the top surface 320a of substrate 320; hereinafter “IF_Cond”), 
wherein the interface (“IF_Cond”) is below a bottommost surface of the one of the first or the second epitaxial source or drain structures (S2, D2).

In re Claim 9: same as Claim 1 above except in this claim the nanowire is 312.

In re Claim 16: same as Claim 1 above except this claim includes a vertical arrangement of nanowires 312b, 312c above a fin 312a (fig. 2); a gate stack G2 around the vertical arrangement of nanowires.

In re Claims 2, 10, 17, Frougier discloses the integrated circuit structure (figs. 1-17; fig. 17 being the final structure being used in these claims) wherein the first portion of the conductive contact structure 1810 is on a first surface (e.g. top surface) of the one of the first or the second epitaxial source or drain structures (S2, D2), and the second portion 1710 of the conductive contact structure is on a second surface (e.g. bottom surface) of the one of the first or the second epitaxial source or drain structures, the second surface opposite the first surface.

In re Claims 3, 11 and 18, Frougier discloses wherein the first portion 1810 of the conductive contact structure is in contact with the second portion 1710 of the conductive contact structure.

In re Claims 7 and 14, Frougier discloses wherein the fin 312 (or nanowire) is a silicon fin (or a nanowire) (C. 7, 2nd para).

In re Claims 5, 13 and 20, Frougier discloses the integrated circuit structure (figs. 1-17; fig. 17 being the final structure being used in these claims), further comprising a backside interconnect on the second portion 1710 of the conductive contact structure (bottom portion of 1810 has been interpreted as the backside interconnect).

In re Claims 8, 15, 23, Frougier discloses wherein the gate stack comprises a high-k gate dielectric layer and a metal gate electrode (“(57) FIG. 12 illustrates forming a high-k metal gate (HKMG) 1310”; C. 8, 5th para).

In re Claim 22, Frougier discloses the integrated circuit structure of claim 16, wherein the vertical arrangement of nanowires is a vertical arrangement of silicon nanowires, and the fin is a silicon fin (C. 7, 2nd para).

In re Claim 24, Frougier discloses the integrated circuit structure of claim 16, wherein the first and second epitaxial source or drain structures (S2, D2) are non-discrete first and second epitaxial source or drain structures.


Allowable Subject Matter
Claim 26 is allowed.
Claims 6, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893